291 F.2d 389
UNITED STATES of America, Appellee-Plaintiff,v.Bobby Ross YOUNG, Appellant-Defendant.
No. 14482.
United States Court of Appeals Sixth Circuit.
June 6, 1961.

M. A. Peebles, Columbia, Tenn., for appellant.
Fred Elledge, Jr., U. S. Atty., Nashville, Tenn., for appellee.
Before MILLER, Chief Judge, and McALLISTER and CECIL, Circuit Judges.

ORDER.

1
Following trial by jury, appellant was found guilty of the unlawful possession of a quantity of distilled spirits, in violation of the provisions of Section 5008 (b), Internal Revenue Code, 1954, 26 U.S.C.A. § 5008(b). He received a sentence of imprisonment for a period of four years.


2
On this appeal he contends that the Government's evidence on the issue of possession was circumstantial, was not sufficient to remove every reasonable hypothesis except that of guilt, and that the Court accordingly erred in overruling his motion for judgment of acquittal and submitting the case to the jury.


3
Circumstantial evidence, if strong enough to convince a jury of defendant's guilt beyond a reasonable doubt, is sufficient to take a case to the jury and sustain a verdict. United States v. Comer, 6 Cir., 288 F.2d 174. It is not necessary that it be such evidence as would remove every reasonable hypothesis except that of guilt. Holland v. United States, 348 U.S. 121, 139-140, 75 S.Ct. 127, 99 L.Ed. 150.


4
The Court, having considered the evidence, the briefs and argument of counsel for the respective parties, is of the opinion that the evidence was sufficient to take the case to the jury and sustain the verdict.


5
It is ordered that the judgment be affirmed.